Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 1 of 14 Page ID #:259




          EXHIBIT A
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 2 of 14 Page ID #:260
                                                                                            US007218923B2


   (12) United States Patent                                             (10) Patent No.:                 US 7,218,923 B2
          Hartikainen et al.                                             (45) Date of Patent:                       May 15, 2007
   (54) CONTROL OF TERMINAL APPLICATIONS                              (56)                   References Cited
          IN ANETWORKENVIRONMENT
                                                                                      U.S. PATENT DOCUMENTS
   (75) Inventors: Auvo Hartikainen, Tampere (FI); Kari                      5,908,265 A * 6/1999 Mostkoff ..................... 405/29
                  Silfverberg, Mouhijarvi (FI); Markku                       6,836,548 B1 12/2004 Anderson et al. ............. 380/28
                  Kontio, Palojoki (FI); Kari Miettinen,               2003/01 15280 A1*       6/2003 Quine et al. ................ 709f2O7
                  Klaukkala (FI); Isaac De La Pena,                    2004/0019626 A1*        1/2004 Shepherd et al. ..... ... 709/202
                  Espoo (FI); Elina Aho, Tampere (FI);                 2004/0199586 A1* 10, 2004 Kaler et al. ................. TO9,206
                  Arto Tihonen, Oulu (FI); Arto                        2005/0144619 A1* 6/2005 Newman .................... 717/177
                  Pussinen, Oulu (FI); Juha P.
                  Hartikainen, Oulu (FI)
   (73) Assignee: Nokia Corporation, Espoo (FI)                       * cited by examiner
   (*) Notice:        Subject to any disclaimer, the term of this     Primary Examiner Danh Cong Le
                      patent is extended or adjusted under 35         (74) Attorney, Agent, or Firm—Squire, Sanders & Dempsey,
                                                                      LLP.
                      U.S.C. 154(b) by 233 days.
   (21) Appl. No.: 10/862,878                                         (57)                      ABSTRACT

   (22) Filed:        Jun. 8, 2004                                    A mechanism and method for controlling the rights and/or
   (65)                  Prior Publication Data                       behavior of applications in a terminal, especially in a mobile
                                                                      terminal, are disclosed. At least Some of the messages
          US 2005/O13.5388 A1         Jun. 23, 2005                   generated by an application residing in the terminal and
                                                                      destined for a communication network are diverted to an
   (30)          Foreign Application Priority Data                    independent controlling entity also residing in the terminal.
     Dec. 18, 2003 (FI) .................................. 20O31860   In the controlling entity, the messages are controlled before
                                                                      being transmitted to the network. Depending on the appli
   (51) Int. Cl.                                                      cation and its behavior in the terminal, the control entity may
          H04M, 3/00             (2006.01)                            modify the messages or even prevent their sending to the
   (52) U.S. Cl. ...................... 455/418; 455/410; 455/411;    network. The modification may include inserting control
                                         709/207; 709/246; 707/717    data, such as a digest, which can be used to authenticate the
   (58) Field of Classification Search ................ 455/411,      application.
            455/410, 418; 709/207,246; 717/177; 707/717
        See application file for complete search history.                             40 Claims, 6 Drawing Sheets


                                          100
                        200,            200,                   00
                                                              200              TAMPER RESISTANTAREA
             APPL                APPL                   APPL
            CATION 1            CATION 2           ' | CATIONN




                                  PROTOCOL
                                    SACK
                                                   4.s                           APPLICATION
                                                                                 REPOSITORY
                                                                                                         POLICY RULE
                                                                                                          DAABASE




                                                            EXHIBIT A
                                                             Page 7
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 3 of 14 Page ID #:261


   U.S. Patent           May 15, 2007           Sheet 1 of 6            US 7,218,923 B2




                                          DELIVERY
                                           SERVER
                                   APPLICATION
                                    DOWNLOAD




                                                                  CALL
                                                               PROCESSING
                                                                 SERVER




                 210,      210,          2 10         TAMPER RESISTANT AREA 200
            APPL-       APPL-          APPL-                     212
           CATION 1 || CATION 2 ' | CATIONN




                         NETWORK                 FIG. 2




                                        EXHIBIT A
                                         Page 8
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 4 of 14 Page ID #:262


   U.S. Patent                     May 15, 2007                Sheet 2 of 6                     US 7,218,923 B2




               210                      212                             211                           220

          APPL-                      TRUSTED                       APPLICATION                   PRdiscoL
          CATION                      AGENT                         REPOSITORY                       STACK
                     STARTAPPLICATION
                                                         2

               -                   CHECK OF RIGHTS.J.             39          APPLICATION CONTROL
                                              REGISTERAPPLICATION                                            :
                                              3
           :                                      INVITE(APPLID, ...)
                   4                                                           APPLICATION CHECK             .
                                                                                        5
                                                                               RESULT(YESINO)
                                                                                6

           .                   8                    INVITE(APPLID.)                                          :
                                                                                    7
                             MESSAGE CONTROL
           :                                                 INVITE(APPL.D., CONTROLDATA.)




                                                                  111

                                                             DELIVERY
                                                              SERVER




                                          RADIO ACCESS
                                            NETWORK


                                                                                        PROCESSENG
                                                                                          SERVER




                                                       EXHIBIT A
                                                        Page 9
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 5 of 14 Page ID #:263


   U.S. Patent                  May 15, 2007      Sheet 3 of 6                US 7,218,923 B2




           210,           212          211              220           110              120

          APPL          TRUSTED APPLICATION             SIP          CALLSING       AUTHENT
          (SFION'S                   RE653;Y||PigSO-PrSS                            SERVE
             START APPN               2
            1
                   CHECK OF RIGHTS
                                                          TOKEN RECQUEST




                  230                                     ---
                                                           10 AUTENTIATION
                                                                 REQUEST

                                                                           AUTHENTICATION
                                                                              RESPONSE
                                                                            NVITE
                                                                             13




             APPL
            CATION 1

                                                                              POLICY RULE
                                                                               DATABASE

                                                              APPLICATION
                                PROTOCOL                      REPOSITORY
                                  SACK



                                               FIG. 6

                                               EXHIBIT A
                                               Page 10
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 6 of 14 Page ID #:264


   U.S. Patent                    May 15, 2007              Sheet 4 of 6              US 7,218,923 B2




                                          100

                     200,               200,           200,          TAMPER RESISTANT AREA
             APPL-            APPL-                  APPL-       1              212
            CATION          CATION 2                CATION N
                            260                 4                               RIGHTSVOUCHER
                    MIDDLEWARE
                MODIFICATION MODULE
                                   8

                         SIP
                      PROTOCOL
                        STACK




                                        100
                 200,                  200,           2OO
            APPL-       APPL-        APPL
           CATION 1 || CATION 2 ' | CATIONN
                        260




                  PROTOCOL
                       STACK




                                                FIG. 8



                                                     EXHIBIT A
                                                     Page 11
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 7 of 14 Page ID #:265


   U.S. Patent                          May 15, 2007                Sheet 5 of 6                    US 7,218,923 B2




                                                                             110                  120

                                                                          CALL              DELIVERY
                                       TERMINAL                        PROCESSING

            STARTDOWNLOAD                                                                   901
                                                   APPLICATION DOWNLOAD REQUEST
                 900                                                                                    902
                                                                                           GENERATION OF
                                                                                      APPLICATION INSTANCE
                                                                                   SPECIFIC KEY AND DENTIFIER
                                                 ENCRYPTED CONTENTRIGHTS MODULE
               STARTAPPLN                                    903
                                                 905
            904
                                 CHECK OF RIGHTS
                                             TOKENREQUEST(APPLN                                         907
                                                       906                                 BINDING TOKENTO
                                                                                           APPLN INSTANCED




            -- - - - - - - - -   ---------------------------------------

                         . 230                INVITE(DIGEST, APPLN INSTID)
                                                                                     910
                                                  909
                                                                   SEARCH OF CORRECT
                                                                    DELIVERY SERVER
                                                                                   AUTHENTICATION
                                                                                       REQUEST      912
                                                                                    911     CALCULATION
                   FIG 9                                                                      OF DIGEST
                                                                                   AUTHENICATION
                                                                                     RESPONSE
                                                                           914
                                                                                              913
                                                                           INVITATION




                                                               EXHIBIT A
                                                               Page 12
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 8 of 14 Page ID #:266


   U.S. Patent            May 15, 2007       Sheet 6 of 6                           US 7,218,923 B2


                                                          110                     120
                                                  CALL                     DELIVERY
                      TERMINAL                 PROCESSING
                      TERMA                         SERVER                 SERVER
          STARTDOWNLOAD                                                    1001
                               APPLICATION DOWNLOAD REQUEST
                                                                      GENERATION OF
                                                                   APPLICATION INSTANCE
                                                                SPECIFICKEY AND DENTIFIER
                              ENCRYPTED CONTENTRIGHTS MODULE
            STARTAPPLN                1003
                              1005
           1004
                  CHECK OF RIGHTS




                            INVITE(APPLN INSTID)                    1010
                               1009
                                             SEARCH OF CORRECT
                                              DELIVERY SERVER

                                                             INVITE(APPLN INSTID) 100
                                                                            GENERATION
                                                                             OFTOKEN
                                                   1012
                                                                   1011
                     GENERATION
                      OF DIGEST
                                       RESPONSE
                                                                RESPONSE                1016
                                      1014
                                                                 1015        CHECK OF
              FIG. 10                                                        RESPONSE
                                                                AUTHENTICATION
                                                                   RESULT
                                                      1018
                                                                             1017
                                                     INVITATION




                                         EXHIBIT A
                                         Page 13
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 9 of 14 Page ID #:267


                                                        US 7,218,923 B2
                                 1.                                                                      2
        CONTROL OF TERMINAL APPLICATIONS                                  prohibit the sending of the message, if it detects that the
           IN A NETWORK ENVIRONMENT                                       application has no pertinent rights or that the application is
                                                                          not behaving, as it should. The controlling entity resides in
                  FIELD OF THE INVENTION                                  a tamper resistant area of the terminal, so that its operation
                                                                          cannot be affected by the user or other parties that are
      The present invention relates generally to control of               beyond the control of the network operator. The outbound
   applications residing in a communication terminal, espe                messages of an application are thus controlled by a control
   cially in a mobile terminal. More particularly, the invention          ling entity, which is totally independent of the applications
   relates to a mechanism for controlling the rights and/or               residing in the terminal. Due to its nature, the controlling
   behavior of terminal applications in a network environment.       10
                                                                          entity is also termed the trusted agent in this context.
            BACKGROUND OF THE INVENTION                                      Thus one embodiment of the invention is the provision of
                                                                          a method for controlling applications in a communication
      The current development towards truly mobile computing              terminal. The method includes the steps of sending messages
   and networking has brought on the evolvement of various           15   from an application towards a communication network,
   access technologies, which also provide the users with                 where the application resides in the communication termi
   access to the Internet when they are outside their own home            nal, and diverting at least one message destined for the
   network. The first public communication network that pro               communication network to a controlling entity residing in
   vides a truly ubiquitous World Wide Web (WWW) access is                the communication terminal. The method also includes
   the GSM-based mobile telephone network.                                controlling, in the controlling entity, the at least one message
      So far, the use of the Internet has been dominated by               diverted to it before being transmitted from the communi
   person-to-machine communications, i.e. information ser                 cation terminal to the communication network.
   vices. The evolution towards the so-called third generation               In another embodiment the invention provides a terminal
   (3G) wireless networks brings along mobile multimedia                  for a communication system. The terminal includes one or
   communications, which will also change the way IP-based           25
                                                                          more applications configured to send messages towards a
   services are utilized in public mobile networks. The IP                communication network and diverting means for diverting
   Multimedia Subsystem (IMS), as specified by the 3rd Gen                selected messages sent from an application and destined for
   eration Partnership Project (3GPP), integrates mobile voice            the communication network to a controlling entity residing
   communications with Internet technologies, allowing IP                 in the terminal, where the controlling entity is configured to
   based multimedia services to be utilized in mobile networks.      30
      The new multimedia capable mobile terminals (multime                control the selected messages before it is to be transmitted
                                                                          to the communication network.
   dia phones) provide an open development platform for
   application developers, allowing independent application                  The invention also provides the mechanisms needed in the
   developers to design new services and applications for the             network for controlling the applications residing in a termi
   multimedia environment. The users may, in turn, download          35   nal, the mechanisms resting on the above operation of the
   the new applications/services to their mobile terminals and            controlling entity. One embodiment the invention thus pro
   use them therein.                                                      vides a system for authenticating applications in a commu
     A drawback related to the open development platform is               nication network. In a communication terminal the system
   the possibility to use fraudulent applications. At present, the        includes at least one application configured to send mes
   mobile terminals and the mobile communication environ             40   sages towards the communication network and diverting
   ment lack sufficient technical means for ascertaining that the         means for diverting at least Some of the messages sent from
   applications developed for the open platform behave in an              an application and destined for the communication network
   appropriate and rightful manner. This allows deceptive                 to the controlling entity residing in the terminal, the con
   application developers to misuse the new communication                 trolling entity being configured to add control data to at least
   environment and to develop applications that behave con           45   Some of the messages diverted to it. In the communication
   trary to the agreements made with the operator of the                  network the system further includes authentication means
   network, for example.                                                  for receiving the control data, the authentication means
      The present invention seeks to eliminate the above                  being configured to initiate authentication of the application
   described drawback.                                                    in response to reception of the control data. The system
                                                                     50   further includes connection set-up means, responsive to the
               SUMMARY OF THE INVENTION                                   authentication means, for setting up a connection when the
                                                                          application is successfully authenticated by the authentica
      The present invention seeks to bring about the necessary            tion means.
   mechanisms, for both terminals and networks, for efficiently              By means of the Solution of the invention, certain open
   controlling the behavior of applications residing in a termi      55   platform applications, which the users may use in their
   nal, especially in a mobile terminal, and for eliminating the          terminals, can be efficiently controlled so that the applica
   possibility to misuse another application in place of a valid          tions cannot misuse the communication environment.
   application.                                                              In one embodiment of the invention, an application is
      In the present invention, the control mechanisms rest on            authenticated by having the controlling entity provide an
   a separate controlling entity residing in a terminal. At least    60   initial message sent by the application towards the network
   Some of the outbound messages generated by an application              with a digest or digital signature, which is verified in the
   in a terminal are diverted to the controlling entity on their          network prior to the setting up of a session. In this way, the
   way from the application to the network. The controlling               network may ensure that the message was generated by an
   entity evaluates whether any changes are needed in the                 application that is controlled in the terminal so that misuse
   message or in the behavior of the application. Based on the       65   is not possible. This allows the network operators to use
   evaluation, the control entity then returns the message intact         application-specific billing without a risk of misuse of the
   or in a modified form. The controlling entity may even                 terms of an invoicing agreement, for example.
                                                           EXHIBIT A
                                                           Page 14
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 10 of 14 Page ID
                                   #:268

                                                    US 7,218,923 B2
                              3                                                                     4
       BRIEF DESCRIPTION OF THE DRAWINGS                              be downloaded from the delivery server 111, for example.
                                                                      The applications access the network through a protocol stack
   In the following, the invention and many of its embodi             220, which is a Session Initiation Protocol (SIP) stack in this
 ments are described more closely with reference to the               environment. The tamper resistant area may further include
 examples shown in FIGS. 1 to 10 in the appended drawings,            an application repository 211 that includes identifiers of
 wherein:                                                             applications that need to be controlled by the trusted agent
   FIG. 1 illustrates an example of a communication envi              212. The arrows provided with underlined numbers 1–10
 ronment in which the principles of the present the invention         present the cooperation of the different terminal entities
 may be beneficially implemented;                                     when an authorized application residing in the terminal is
   FIG. 2 illustrates one embodiment of a mobile terminal        10   started.
 according to the invention;                                             The applications are typically downloaded in encrypted
   FIG. 3 illustrates one embodiment of a message exchange            form from the delivery server. When a user downloads an
 between the different entities in the terminal of FIG. 2;            encrypted application, the encrypted application instance is
   FIG. 4 illustrates another example of a communication              normally accompanied with a rights module including a key
 environment in which the principles of the present the          15   213 for decrypting the application and a rights Voucher 214.
 invention may be beneficially implemented;                           which expresses the rights acquired by the user for the
   FIG. 5 illustrates one embodiment of the invention for             application. As also discussed below, it is assumed here that
 utilizing the control mechanism of the terminal for authen           the key and the rights Voucher are utilized according to the
 ticating an application;                                             normal functionality of a DRM agent.
   FIG. 6 illustrates another embodiment of a mobile termi               FIG. 3 illustrates the message exchange between the
 nal according to the invention;                                      above terminal entities, when an application is started.
   FIG. 7 and FIG. 8 illustrate two further embodiments of            Reference numbers 1–10 correspond to the steps provided
 a mobile terminal according to the invention;                        with like numbers in FIG. 2. It is assumed here that the user
   FIG: 9 illustrates another embodiment of the invention for         of the mobile terminal 100 starts application 210. This may
 utilizing the control mechanism of the terminal for authen      25   be a chess application, for example, in which case the user
 ticating an application; and                                         wants to play chess with the user of another mobile terminal
   FIG. 10 illustrates still another embodiment of the inven          containing a similar chess application.
 tion for utilizing the control mechanism of the terminal for            When the user starts the application, the application
 authenticating an application.                                       communicates (step 1) with the trusted agent. The trusted
                                                                 30   agent checks (step 2) the rights of the application and allows
            DETAILED DESCRIPTION OF THE                               the decryption of the application if it detects that the
                     INVENTION                                        application is legally downloaded from the delivery server
                                                                      or is otherwise legally acquired. The checking of the rights
    FIG. 1 shows an example of a general communication                and the decryption of the application is normally handled by
 environment in which the present invention can be applied,      35   the DRM agent, So if there is a separate trusted agent in
 the communication environment being based on the IMS                 addition to a normal DRM agent, these steps may be handled
 architecture as defined by the 3GPP. It is thus assumed here         by the DRM agent.
 that a call processing server 110 includes the Call State               In connection with the decryption of the application, the
 Control Functions (CSCF) according to the IMS architecture           trusted agent also writes the identifier of the application to
 and that it is connected to the core network elements, such     40   the application repository, if it detects that the application is
 as the Home Subscriber Server (HSS) 112, needed for                  such that its behavior needs to be controlled (step 3). If there
 provision of multimedia services. The HSS contains the               is a separate trusted agent in addition to a normal DRM
 master database for a given user. The call processing server,        agent in the terminal, the DRM agent may transfer the
 which also generates billing data for a separate billing             control of the operation to the trusted agent before the
 system (not shown in the figure), is connected to a General     45   writing event.
 Packet Radio Service (GPRS) network 104. The GPRS                       After the decryption, the application starts a session by
 network is further connected to a Radio Access Network               sending an INVITE request according to the SIP protocol to
 (RAN) 103 comprising a plurality of base stations 102 with           the opposite terminal (step 4). The INVITE request invites
 which mobile terminals 100 communicate through a radio               the opposite terminal to participate in the session, which is
 interface. The user of a mobile terminal is thus a subscriber   50   here assumed to be a chess session, and it includes a
 in a mobile communication system, such as the GSM or                 description of the session, for example. The INVITE request
 UMTS system, while the terminal is typically a multimedia            further includes the identifier of the application, which is
 phone. A delivery server 111, from which applications may            then utilized by the SIP protocol stack. When the protocol
 be downloaded to the mobile terminals is connected to the            stack receives the outbound INVITE request generated by
 GPRS network, either directly or through another packet         55   the application, it checks from the application repository
 network, Such as the Internet.                                       whether the application is such that it needs to be controlled
   FIG. 2 is a schematic illustration of one embodiment of a          (step 5). If the application identifier is found in the reposi
 terminal according to the invention. The entities relevant to        tory, the repository returns a positive response (step 6)
 the invention reside in a tamper resistant area 200 of the           indicating that the application needs to be controlled. When
 terminal or in an open platform area 201. The tamper            60   the protocol stack receives the positive response, it sends the
 resistant area includes at least one trusted agent 212, which        INVITE request to the trusted agent (step 7). The trusted
 acts as a controlling entity controlling the rights and behav        agent then examines the request and checks, whether the
 ior of the applications. The trusted agent may be a dedicated        application behaves as it should be behaving (step 8). The
 software agent or a Digital Rights Management (DRM)                  trusted agent may modify the request, for example by adding
 agent whose normal functionality has been modified for the      65   control data, such as control parameters, to the request. As
 method of the invention. The open platform area in turn              discussed below, the trusted agent may also prohibit the
 includes a plurality of applications 210 to 210 which may            sending of the request. If the trusted agent allows the
                                                        EXHIBIT A
                                                        Page 15
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 11 of 14 Page ID
                                   #:269

                                                       US 7,218,923 B2
                                 5                                                                      6
 sending of the request, it returns the request, either as Such           SHA-1, for example. As discussed below, the secret key may
 or in a modified form, to the SIP protocol stack (step 9). The           received in connection with each application download (the
 protocol stack then transmits the INVITE request to the                  key in the rights module), or a key stored permanently in the
 network (step 10).                                                       tamper resistant area may be used for the authentication of
    If the response at Step 6 from the application repository is          the applications.
 negative, the protocol stack transmits the INVITE request                   If the authentication server detects that the digest calcu
 directly to the network, i.e. the INVITE request is not sent             lated by it matches the digest received in the authentication
 to the trusted agent.                                                    request, the application is successfully authenticated. In
    In one embodiment of the invention, the applications are              other words, the authentication server can be sure that the
 authenticated by means of the above mechanism. In another           10   application is controlled by the trusted agent in the terminal,
 embodiment, the mechanism is utilized for ensuring that                  and therefore no misuse is possible in the terminal.
 authorized applications obey the SIP policies of the operator.             The authentication server then returns an authentication
 The authentication of the applications is discussed first.               response to the call processing server (step 12). If the
    FIG. 4 shows an example of a general communication                    response indicates that the authentication was successful, the
 environment in which the authentication of the applications         15   call-processing server forwards the INVITE request to the
 can be implemented. The communication environment now                    opposite terminal (step 13) and generates a charging record
 includes an authentication server 120 for authenticating the             for the session. However, if the authentication did not
 application before a session is set up. Otherwise the envi               Succeed, the call processing server sends an error message to
 ronment may be as discussed in connection with FIG. 1.                   the terminal.
    FIG. 5 illustrates one embodiment of the message                         The above-described embodiments of the terminal may be
 exchange in the environment of FIG. 4. When the applica                  modified by omitting the use of the application repository,
 tion is started, the trusted agent first checks the rights of the        for example. In this case, the SIP protocol stack sends the
 application (step 2). If the rights are valid, the trusted agent         INVITE request of each authorized application to the trusted
 sends a token request to the authentication server (step 2A)             agent, since it cannot be sure whether the application is such
 requesting a token for the session that is about to start. In       25   that it needs to be controlled. The trusted agent then exam
 response to the request, the authentication server returns a             ines whether any control operations are needed.
 token to the trusted agent (step 2B). The token request may                As mentioned above, in one embodiment of the invention
 include, for example, the Subscriber identifier in question so           the applications are controlled to ensure that they obey the
 that the authentication server will be able to associate a               policies set by the operator. In this embodiment of the
 Subsequent authentication request with the correct token.           30   invention, the tamper resistant area includes the policy rules
 The token is typically a random number used in digest                    set for the terminals. As shown in FIG. 6, which illustrates
 calculation, i.e. it is different for each request (session) in          this embodiment of the terminal, the rules may be stored in
 order to eliminate misuse by replaying messages. When the                a separate database 250 in the tamper resistant area. The
 trusted agent has received the token, the application control            operation of the terminal corresponds to that described in
 continues as discussed in connection with FIGS. 2 and 3.            35   connection with FIGS. 2 and 3, except that in this embodi
 Reference numeral 230 in FIG. 5 refers to the block marked               ment the trusted agent compares the behavior of the appli
 with the same reference numeral in FIG. 3. However, in the               cation to the policy rules at step 8. Moreover, in this
 example of FIG. 5 the trusted agent modifies the INVITE                  embodiment the type(s) of the messages may be different.
 request by adding a digest, or a digital signature, to the               Depending on the result of the comparison, the trusted agent
 INVITE request at step 8. In other words, in the embodiment         40   may then allow or prohibit the sending of the message, for
 of FIG. 5 the control data shown in the modified INVITE                  example. The policy rules may also be stored in the appli
 request of FIG. 3 includes a digest.                                     cation repository, if the repository is used in the terminal.
    The INVITE request is then transmitted (step 10) to the               The policy rules may include, for example, load parameters
 call processing server, which now performs an additional                 that indicate whether an application is causing excessive
 authentication step in order to authenticate the application.       45   load. A default set of the policy rules may be stored in the
 For this purpose, the call processing server sends an authen             tamper resistant area in the manufacturing phase of the
 tication request to the authentication server (step 11). This            terminal, and/or the operator may be able to download
 authentication request includes, in addition to the digest, the          policy rules into the tamper resistant area.
 subscriber identifier so that the authentication server is able             The functionality needed in the SIP protocol stack may be
 to identify the correct token it previously assigned for this       50   introduced as changes made within the protocol stack, as is
 session. The authentication request may also include the                 assumed in the above examples. Alternatively, the function
 whole INVITE request (including the subscriber identifier).              ality may be introduced as a separate middleware modifi
 Based on the token found, the authentication server calcu                cation module that resides between the application(s) and
 lates a digest and compares it with the digest received in the           the protocol stack and which thus also provides an Appli
 authentication request. The token may also be transmitted to        55   cation Program Interface (API) for the applications. This
 the authentication server, whereby no other search keys are              embodiment is illustrated in FIGS. 7 and 8. In FIG. 7 it is
 needed for identifying the correct token in the authentication           assumed that no application repository is utilized in the
 SeVe.                                                                    tamper resistant area, but that the middleware modification
    The digest may be calculated in a standard manner using               module 260 sends all the INVITE requests to the trusted
 the same algorithm in the terminal and in the authentication        60   agent (step 5 in the figure). FIG. 8 shows an embodiment
 server and using a secret key, the token, and possibly also              with the application repository. It is further assumed in FIG.
 other predetermined data, such as the subscriber identifier, as          7 and FIG. 8 that the trusted agent fetches the token from the
 the input data for the algorithm, which then outputs the                 network (steps 3 and 4, respectively) after the rights of the
 digest. The secret key may be a symmetric key (shared                    application have been checked (steps 1 and 2). The token
 secret) or the private key of the trusted agent. In the latter      65   may also be fetched after the application has been started,
 case the authentication server uses the public key of the                since the INVITE request is in any case diverted to the
 trusted agent. The algorithm used may be the MD5 or the                  trusted agent for the addition of the digest.
                                                           EXHIBIT A
                                                           Page 16
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 12 of 14 Page ID
                                   #:270

                                                      US 7,218,923 B2
                                7                                                                       8
    The above-described mechanism cannot prevent unautho                 cluding the corresponding public key) may be stored in the
 rized applications, i.e. applications that are not approved by          terminal already in the manufacturing phase, for example. If
 the operator, from being used in the terminal. Rather, the              the authentication process utilizes a permanent private key
 above mechanism prevents an unauthorized application                    stored in the tamper-resistant area, all the applications are
 from being used in place of a valid application. If the use             authenticated by means of the same key. In case of a key that
 unauthorized applications is also to be eliminated, the SIP             is not application-specific, the trusted entity is actually the
 stack must be moved to the tamper-proof area or the                     entity authenticated. However, as in this case the authenti
 possibility to change the SIP stack is to be eliminated                 cating entity can be Sure that the application is controlled by
 otherwise. In the above examples, it is assumed that the SIP            the trusted agent in the terminal, the authentication of the
 stack (or the middleware modification module) can be               10   application here refers to all the above alternative uses of a
 changed but the trusted agent offers its services only to a             key/shared secret.
 valid SIP stack (or middleware modification module).                       The authentication may also be introduced into the call
    The authentication of the application may also be per                processing server, for example, or the authentication server
 formed in another network element than the authentication               may be in connection with the delivery server or the call
 server. FIG. 9 illustrates an example, in which the authen         15   processing server. However, if the authentication process
 tication occurs in the delivery server. When the user decides           utilizes application-specific or application-instance-specific
 to download an application from the delivery server (step               keys generated by the delivery server and another entity than
 900), a download request is sent from the terminal to the               the delivery server acts as the authenticating entity, the keys
 delivery server (step 901). In response to the request, the             must be transferred to the said another entity.
 delivery server generates a secret key and an identifier,                  In one embodiment of the invention, the terminal may
 which are specific to the application instance to be sent to the        fetch several tokens at a time and use them one by one. Each
 user (step 902). The delivery server then sends the encrypted           time an application is started, the terminal takes one of the
 content (application) to the terminal, together with a rights           tokens fetched and uses it for calculating the digest. Once a
 module that includes a key and the identifier generated (step           token is used, it is discarded. In this embodiment, token
 903). When the application is started (step 904), the trusted      25   identifiers may be used to indicate the token used at each
 agent checks the rights of the application (step 905) and               time. The authenticating entity (such as the delivery server)
 sends a token request to the delivery server if the rights are          may send the identifiers together with the tokens to the
 valid (step 906). The token request includes the identifier of          terminal, and the terminal may insert the token identifier in
 the application instance. Upon receiving the request, the               the INVITE request, whereby the authenticating entity may
 delivery server generates a token, associates it with the          30   perform the authentication based on the correct token.
 identifier of the application instance (step 907), and returns             In another embodiment of the invention, the call process
 the token to the terminal (step 908). When the trusted agent            ing server challenges the terminal after the INVITE request
 has received the token, the application control may continue            is sent. In this embodiment, which is illustrated in FIG. 10,
 as discussed in connection with FIGS. 2 and 3. Reference                the download and the start of the application (steps 1000 to
 numeral 230 in FIG. 9 refers to the block marked with the          35   1005) as well as the application control in the terminal may
 same reference numeral in FIG. 3. However, in the example               be performed as disclosed above. However, the token
 of FIG. 9 the trusted agent may now modify the INVITE                   request is not sent prior to the INVITE request, but the
 request by adding the digest and the identifier of the appli            terminal first sends an INVITE request failing to include the
 cation instance to the INVITE request (which includes the               digest (step 1009). When the delivery server receives the
 user identity in the message header). This INVITE request is       40   INVITE request, it generates a token (step 1010) and sends
 sent to the call processing server (step 909), which finds out          it to the terminal. The terminal then calculates the digest
 the correct delivery server (step 910) and sends the authen             based on the token and returns the digest to the delivery
 tication request to that delivery server (step 911). The                server, which then also calculates the digest and compares it
 authentication request includes the digest, the identifier of           with the digest received from the terminal (step 1016). The
 the application instance, and the identifier of the user. Based    45   authentication result is then sent to the call processing server
 on the binding established earlier at step 907, the delivery            (step 1017), and the process continues in the above-de
 server finds the correct token, whereby it can calculate the            scribed manner.
 digest and compare the calculated digest with the digest                  In still another embodiment of the invention, the terminal
 received in the authentication request (step 912). The deliv            and the authenticating entity, such as the delivery server, are
 ery server then returns the authentication response to the call    50   provided with their respective counters. The terminal incre
 processing server (step 913). If the response indicates that            ments its counter each time an application is started and uses
 the authentication was successful, the call processing server           the counter value for the calculation of the digest. The
 may then invite the other party/parties to the session (step            authenticating entity in turn increments its counter each time
 914). However, if the authentication did not succeed, the call          a digest is checked. In this way no token needs to be
 processing server sends an error message to the terminal.          55   transmitted, since the counter value acts as a token. How
    In the example of FIG. 9, the calculation of the digest is           ever, a synchronization mechanism is needed for the
 based on an application-instance-specific secret key gener              counters to maintain them synchronized.
 ated by the delivery server in connection with the download                Although the invention was described above with refer
 of the application, i.e. different keys are generated for each          ence to the examples shown in the appended drawings, it is
 download of a particular application (Such as a chess appli        60   obvious that the invention is not limited to these, but may be
 cation) by the delivery server. It is also possible that an             modified by those skilled in the art without departing from
 application-specific (i.e. not instance-specific) secret key is         the scope and spirit of the invention. For example, in the
 generated by the delivery server, in which case different keys          above examples the mutual order of Some messages may be
 are generated for different applications. However, as men               changed and one message shown in the examples may in
 tioned above, the authentication may also be based on a            65   practice comprise more than one message. The mechanism
 public/private key pair or a shared secret, which may not be            may also be applied to other type of messages than the
 application-specific. The private key and a certificate (in             above-mentioned INVITE request, especially if the behavior
                                                          EXHIBIT A
                                                          Page 17
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 13 of 14 Page ID
                                   #:271

                                                    US 7,218,923 B2
                                                                                                  10
 of the applications is controlled. If the communication is             checking, prior to the sending the messages, a right
 session-based, the authentication needs to be performed only             related to the application program, the right indicating
 for the message initiating the session, while in an event                whether the application program is authorized to run in
 based communication each message needs to be authenti                     the terminal; and
 cated. The mechanism may also be used in another than the               authenticating the application program in response to
 above-described IMS-based environment, in which case the                   reception of the message modified by the modifying.
 protocol stack used may also be another than an SIP stack.              10. The method according to claim 9, further comprising:
                                                                         creating a token for the authenticating.
   The invention claimed is:                                             11. The method according to claim 10, further compris
   1. A method for controlling application programs in a         10   ing:
 communication terminal, the method comprising:                          retrieving the token from a first network node,
   sending messages from an application program towards a                wherein the creating is performed in the first network
      communication network, the application program                       node.
      residing in a communication terminal;                              12. The method according to claim 11, wherein the
   diverting a message of the messages to a controlling entity   15   retrieving is responsive to the checking.
      residing in the communication terminal; and                        13. The method according to claim 11, further compris
   based on the message, controlling in the controlling entity        ing:
      whether the application program behaves in a prede                 downloading the application program from a second
                                                                           network node to the communication terminal.
      termined manner in the communication terminal, the
      controlling being performed before the message is                 14. The method according to claim 13, wherein the
      transmitted from the communication terminal to the              modifying comprises:
      communication network.                                            calculating a digest based on the token and a secret key:
                                                                           and
   2. The method according to claim 1, further comprising:               adding the digest in the message diverted to the control
   checking, prior to the sending of the messages, a right       25         ling entity.
      related to the application program, the right indicating           15. The method according to claim 14, further compris
      whether the application program is authorized to run in         ing:
      the terminal.
                                                                         generating the secret key in the second network node; and
    3. The method according to claim 2, wherein the control              transferring the secret key to the communication terminal.
 ling comprises modifying the message diverted to the con        30      16. The method according to claim 15, wherein the
 trolling entity.                                                     transferring comprises performing the transferring in con
    4. The method according to claim 1, wherein the control           nection with the downloading.
 ling comprises preventing the message diverted to the con               17. The method according to claim 15, wherein the
 trolling entity from being transmitted to the communication          downloading comprises downloading the application pro
 network.                                                        35   gram from the second network node, in which the first and
   5. The method according to claim 1, further comprising:            second network nodes are the same.
   storing a plurality of application programs in the com                18. The method according to claim 14, wherein the
      munication terminal; and                                        authenticating comprises verifying the digest.
   maintaining a repository including application program                19. The method according to claim 18, wherein the
     identifiers for the plurality of application programs for   40   verifying comprises verifying the digest in the first network
     which the diverting and controlling are to be per                node.
      formed.                                                            20. The method according to claim 9, wherein the modi
    6. The method according to claim 5, further comprising:           fying comprises adding an identifier in the message diverted
   examining whether the diverting and controlling are per            to the controlling entity, wherein the identifier identifies the
       formed for the message sent from the application          45   application program.
       program towards the network,                                      21. The method according to claim 20, wherein the
   wherein the examining comprises comparing an applica               authenticating comprises:
       tion program identifier of the application program                generating a token in response to reception of the message
       identifiers within the message with the application                  including the identifier; and
       program identifiers stored in the repository.             50      sending the token to the communication terminal.
   7. The method according to claim 6, wherein the exam                  22. The method according to claim 21, further compris
 ining further comprises examining a message type.                    ing:
   8. The method according to claim 1, wherein the diverting             calculating, in the communication terminal, a digest based
 comprises diverting the messages to the controlling entity.                on the token and a secret key.
   9. A method for controlling application programs in a
                                                                 55      23. The method according to claim 22, wherein the
                                                                      authenticating comprises verifying the digest calculated in
 communication terminal, the method comprising:                       the communication terminal.
    sending messages from an application program towards a              24. A terminal for a communication system, the terminal
       communication network, the application program                 comprising:
       residing in a communication terminal;                     60     an application program configured to send messages
   diverting a message of the messages to a controlling entity             towards a communication network; and
       residing in the communication terminal;                          a diverting unit configured to divert a message of the
   controlling the message in the controlling entity before               messages sent from the application program and des
       the message is transmitted from the communication                  tined for the communication network to a controlling
      terminal to the communication network, wherein the         65       entity residing in the terminal,
      controlling comprises modifying the message diverted              wherein the controlling entity is configured to control,
      to the controlling entity;                                          based on the message and before the message is trans
                                                        EXHIBIT A
                                                        Page 18
Case 8:20-cv-00702-JVS-ADS Document 20-1 Filed 06/22/20 Page 14 of 14 Page ID
                                   #:272

                                                      US 7,218,923 B2
                               11                                                                     12
      mitted to the communication network, whether the                   receiving the control data that includes a digest calculated
      application program behaves in a predetermined man                 based on a secret key and a token, and for verifying the
      ner in the communication terminal, and                             digest.
   wherein the terminal is a terminal of a communications                   35. The system according to claim 33, wherein the system
      system.                                                            further comprises:
    25. The terminal according to claim 24, wherein the                     a delivery server for delivering application programs to
 controlling entity is configured to check a right related to the             communication terminals, wherein the delivery server
 application program, the right indicating whether the appli                  located in the communication network.
 cation program is authorized to be run in the terminal.                    36. The system according to claim 35, wherein the deliv
    26. The terminal according to claim 24, wherein the             10
                                                                         ery server is configured to generate a secret key in connec
 controlling entity is configured to reside in a tamper resistant        tion with a download of the application program from the
 area of the terminal.                                                   delivery server to the terminal.
    27. The terminal according to claim 24, wherein the                     37. The system according to claim 33, wherein the control
 controlling entity is configured to add a digest in the                 data comprises an identifier identifying the application pro
 message.                                                           15
                                                                         gram.
    28. The terminal according to claim 24, wherein the                     38. The system according to claim 35, wherein the authen
 controlling entity is configured to add an identifier in the            tication means is configured to send a token to the terminal
 message, and wherein the identifier is configured to identify           in response to reception of an identifier for calculating a
 the application program.
    29. The terminal according to claim 24, wherein the                  digest in the terminal, and wherein the authentication means
 diverting unit comprises a software module residing                     is configured to verify the digest.
 between the application program and a protocol stack resid                 39. A system for controlling application programs in a
 ing in the terminal.                                                    communication terminal, the system, comprising:
    30. The terminal according to claim 24, wherein the                     sending means for sending messages from an application
 diverting unit is introduced into a protocol stack residing in     25         program towards a communication network, the appli
 the terminal.                                                                 cation program residing in a communication terminal;
    31. The terminal according to claim 24, further compris                 diverting means for diverting a message of the messages
 ing:                                                                         to a controlling entity residing in the communication
    a repository comprising application program identifiers                   terminal; and
      for determining whether the message sent by the appli         30     the controlling entity configured to control, based on the
      cation program is diverted to the controlling entity.                  message and before the message is transmitted from the
    32. The terminal according to claim 24, wherein the                       communication terminal to the communication net
 terminal comprises a mobile terminal.                                        work, whether the application program behaves in a
    33. A system for authentication application programs in a                 predetermined manner in the communication terminal.
 communication network, the system comprising:                      35
                                                                           40. A terminal for a communication system, the terminal,
    an application program to send messages towards a com                comprising:
      munication network;                                                  an application program configured to send messages
   diverting means for diverting a message of the messages                    towards a communication network;
      sent from the application program and destined for the               diverting means for diverting a message of the messages
     communication network to a controlling entity residing         40
                                                                              sent from the application program and destined for the
      in a terminal;                                                          communication network to a controlling entity residing
   the controlling entity configured to add control data to the               in the terminal,
      message;
   authentication means for receiving the control data to                  wherein the controlling entity is configured to control,
     initiate authentication of the application program in          45       based on the message and before the message is trans
     response to reception of the control data; and                           mitted to the communication network, whether the
   connection set-up means, responsive to the authentication                  application program behaves in a predetermined man
     means, for setting up a connection when the application                  ner in the communication terminal, and
     program is successfully authenticated by the authenti                 wherein the terminal is a terminal of a communications
      cation means.                                                 50        system.
    34. The system according to claim 33, wherein the authen
 tication means comprises authentication means both for




                                                          EXHIBIT A
                                                          Page 19
